Title: Jefferson’s Suggestions for Republishing the Cruz Cano Map of South America, [ca. August 1786]
From: Jefferson, Thomas
To: 



[ca. Aug. 1786]

Observations for the republication of the map of South America by Don Juan de la Cruz Cano.
    The same scale should be preserved, and the Spanish names of places. The title, marginal explanations &c. may be in Spanish or English, as shall be thought best. The original is on 8 sheets of paper, numbered as below. Measuring the geographical part I   find that it may be comprehended in a parallelogram 4. feet wide and 6.f. 1.Inch high. That is to say from Cape Blanco to Cape Saint Roque, those being the most Westwardly and Eastwardly points, and in the same parallel of 5° S. Lat: and from Cape horn to Cape de la Vela, the most Southernly and Northernly points, and nearly in the same meridian. It may then be put into 4. sheets of the size of those of the original, that is in half the space, and yet the same scale preserved. They must be thus arranged. No. 1. 3. in one sheet; 2. 4. in another; 5. 7. in a third; 6. 8. in a fourth as is seen above.

    But I should like it better in 3. sheets, to wit 1. 3. in one; 2. 4. in another; and 5. 6. 7. 8. in a third sheet. This third sheet must be 38 I. by 30. I. Because this map is too large ever to be hung up as a single one: and for an Atlas it is more convenient to put 5. 6. 7. 8. into one sheet, getting rid of the margin. But if it be insisted to make two equal maps of it, then arrange them as first proposed, but place the graduations of latitude and longitude in the two Southern sheets close by the geographical outlines, so that those who chuse it, may paste the two bottom sheets together, and cutting off what is without the graduation, reduce it to the size of one sheet. In this case the scales and explanations, now in the S.W. corner of No.
    7. must be put in No. 6. 8. between the outlines of the coast and the graduated lines. The plans of Lima, and of the Angostura, can be put into the N.E. corner of No. 2.

